COX, Chief Judge
(concurring in part):
I agree that, if an accused solicits A and B to commit an offense but neither A nor B accepts the offer, the solicitation offenses are not multiplicious IN ANY SENSE with his successful conspiracy with D and E to commit the same offense. Therefore, appellant’s only arguable complaint here is that it was error to list the identity of C in both the solicitation and the conspiracy specifications. Such a miniscule complaint would have no appreciable impact on either the findings or the sentence quantum. See Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Thus the defense’s failure to address and develop this matter at trial constitutes waiver, and a sifting of the existing record to determine whether there might be some distinction which could have justified the multiple listing of C is unwarranted.
However, I am not prepared to agree that, if an accused successfully solicits A to commit an offense (and thereupon enters into a conspiracy with him), that accused may be convicted both of soliciting A and conspiring with him to commit that offense. To the extent the lead opinion might be read to suggest such a result, I express serious misgivings on historical and elemental grounds.